—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Greene County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules. •
The Attorney-General has advised this Court by letter that respondents are not submitting a brief and requests that this proceeding be dismissed as moot inasmuch as the determination under review has been administratively reversed and expunged from petitioner’s records. Because petitioner has received all of the relief to which he is entitled, the matter is moot and the petition is dismissed (see, Matter of Martin v Henderson, 159 AD2d 867).
Mikoll, J. P., Mercure, White, Casey and Spain, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.